Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22006 Name of Fund: BlackRock Global Equity Income Trust (BFD) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Global Equity Income Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 10/31/2008 Date of reporting period: 05/01/2008  07/31/2008 Item 1  Schedule of Investments Schedule of Investments July 31, 2008 (Unaudited) BlackRock Global Equity Income Trust (BFD) (Percentages shown are based on Net Assets) Shares Common Stocks Value Australia3.4% Commonwealth Bank of Australia $ Dexus Property Group (REIT) Goodman Fielder Ltd. ING Industrial Fund (REIT) Insurance Australia Group Ltd. Macquarie Airports OZ Minerals Ltd. Wesfarmers Ltd. Austria0.2% Voestalpine AG Belgium0.2% Fortis Bermuda0.1% Covidien Ltd. Canada4.1% Agnico-Eagles Mines Ltd. Bank of Montreal Bank of Nova Scotia Canadian Imperial Bank of Commerce Canadian Natural Resources Ltd. EnCana Corp. Manulife Financial Corp. PAN American Silver Corp.(a) Penn West Energy Trust Research In Motion Ltd.(a) RioCan (REIT) Royal Bank of Canada Shaw Communications, Inc. Denmark0.5% TrygVesta AS Finland0.9% Fortum Oyj Nokia Oyj Orion Oyj France4.2% Air Liquide Alstom AXA S.A. France Telecom S.A. Sanofi-Aventis Societe Generale Total S.A. Vallourec Vivendi Germany4.1% Allianz SE BASF AG DaimlerChrysler AG Deutsche Bank AG Deutsche Post AG Deutsche Telekom AG E.ON AG Metro AG RWE AG Siemens AG Wincor Nixdorf AG Greece0.5% OPAP S.A. Hong Kong1.3% BOC Hong Kong Holdings Ltd. Hang Seng Bank Ltd. Shares Common Stocks Value Hong Kong (contd) Hong Kong Exchanges & Clearing Ltd. $ Pacific Basin Shipping Ltd. Ireland0.2% Bank of Ireland Elan Corp. Plc(a) Irish Life & Permanent Plc Italy2.2% Arnoldo Mondadori Editore S.p.A. Enel S.p.A. Eni S.p.A. Mediaset S.p.A. Japan9.4% Asahi Kasei Corp. Astellas Pharma, Inc. Canon, Inc. Daiichi Sankyo Co. Ltd. Daito Trust Construction Co. Ltd. Daiwa Securities Group, Inc. Ebara Corp. Eisai Co. Ltd. Fast Retailing Co. Ltd FUJIFILM Holdings Corp. Fujitsu Ltd. Hitachi Ltd. Honda Motor Co. Ltd. 26 Japan Real Estate Investment Corp. (REIT) Japan Tobacco, Inc. JFE Holdings, Inc. Kansai Electric Power Co., Inc. (The) Kao Corp. Kobe Steel Ltd. Komatsu Ltd. Konami Corp. Konica Minolta Holdings, Inc. Marui Co. Ltd. Millea Holdings, Inc. Mitsubishi Chemical Holdings Corp. Mitsubishi Corp. Mitsubishi Electric Corp. Mitsubishi UFJ Financial Group, Inc. Mitsui & Co. Ltd. Nidec Corp. Nintendo Co. Ltd. Nippon Building Fund, Inc. (REIT) Nippon Mining Holdings, Inc. Nippon Steel Corp. Nissan Motor Co. Ltd. Nomura Holdings, Inc. Oracle Corp. OSG Corp. Seven & I Holdings Co. Ltd. Shin-Etsu Chemical Co. Ltd. Shiseido Co. Ltd. Sumitomo Metal Industries Ltd. Sumitomo Metal Mining Co. Ltd. Sumitomo Mitsui Financial Group, Inc. Takeda Pharmaceutical Co. Ltd. TonenGeneral Sekiyu KK Toyota Motor Corp. Luxembourg0.9% ArcelorMittal Oriflame Cosmetics S.A. 1 Schedule of Investments July 31, 2008 (Unaudited) (continued) BlackRock Global Equity Income Trust (BFD) (Percentages shown are based on Net Assets) Shares Common Stocks Value Netherlands1.4% Aegon N.V. $ Akzo Nobel N.V. InBev N.V. ING Groep N.V. Royal KPN N.V. Unilever N.V. New Zealand0.1% Fletcher Building Ltd. Norway0.4% Norsk Hydro ASA Petroleum Geo-Services ASA(a) StatoilHydro ASA Portugal0.0% Energias de Portugal S.A. Singapore0.8% ComfortDelgro Corp. Ltd. Parkway Holdings Ltd. SembCorp Industries Ltd. Singapore Telecommunications Ltd. Spain1.7% Banco Bilbao Vizcaya Argentaria S.A. Banco Santander Central Hispano S.A. Gestevision Telecinco S.A. Telefonica S.A. Sweden0.7% Hennes & Mauritz AB Nordea Bank AB Skanska AB, B Shares Volvo AB, B Shares Switzerland2.9% ABB Ltd.(a) Ciba Specialty Chemicals AG Credit Suisse Group Nestle S.A. SGS S.A. Swiss Reinsurance Syngenta AG Synthes, Inc. UBS AG(a) Zurich Financial Services AG United Kingdom10.1% Anglo American Plc AstraZeneca Plc(a) Aviva Plc BAE Systems Plc Barclays Plc BP Plc British American Tobacco Plc BT Group Plc Diageo Plc Electrocomponents Plc Friends Provident Plc GlaxoSmithKline Plc(a) HBOS Plc HSBC Holdings Plc Imperial Tobacco Group Plc(a) Lloyds TSB Group Plc National Grid Plc Prudential Plc Royal Bank of Scotland Group Plc Royal Dutch Shell Plc Royal Dutch Shell Plc, Class B Taylor Wimpey Plc Shares Common Stocks Value United Kingdom (contd) Tesco Plc(a) $ Tomkins Plc(a) United Utilities Group Plc United Utilities Group Plc, B Shares(a) Vodafone Group Plc United States41.9% 3M Co.(b) Abbott Laboratories(b) Allstate Corp. (The) Analog Devices, Inc.(b) Apache Corp.(b) Apple, Inc.(b) Applied Materials, Inc.(b) AT&T Inc.(b) Autodesk, Inc.(b) Avon Products, Inc. Baker Hughes, Inc. Bank of America Corp.(b) BB&T Corp.(b) Black & Decker Corp. Bristol-Myers Squibb Co.(b) Campbell Soup Co.(b) Carnival Corp.(b) CBS Corp., Class B Chesapeake Energy Corp. Chevron Corp.(b) Chubb Corp. Cigna Corp. Cincinnati Financial Corp.(c) Cisco Systems, Inc.(a)(b) CME Group, Inc. Coca-Cola Co. (The)(b) ConocoPhillips(c) Consolidated Edison, Inc.(b) Corning, Inc.(b) Cummins, Inc. (c) CVS Caremark Corp.(b) Devon Energy Corp.(b) Dominion Resources, Inc. Dow Chemical Co. (The)(b) DTE Energy Co.(b) Duke Energy Corp. E.I. du Pont de Nemours & Co.(b) Eaton Corp. eBay, Inc.(a)(b) Electronic Arts, Inc.(a) Eli Lilly & Co. EMC Corp.(a) Emerson Electric Co.(b) Exxon Mobil Corp.(b) Fannie Mae Fifth Third Bancorp First Solar, Inc.(a)(b) FirstEnergy Corp. Fluor Corp. Freeport-McMoRan Copper & Gold, Inc.(b) Genentech, Inc.(a) General Electric Co.(b) General Mills, Inc. General Motors Corp.(b) Genuine Parts Co. Gilead Sciences, Inc.(a) Google, Inc., Class A(a)(b) H.J. Heinz Co. Halliburton Co. Hartford Financial Services Group, Inc. 2 Schedule of Investments July 31, 2008 (Unaudited) (continued) BlackRock Global Equity Income Trust (BFD) (Percentages shown are based on Net Assets) Shares Common Stocks Value United States (contd) Hewlett-Packard Co. $ Home Depot, Inc. Host Hotels & Resorts, Inc. Intel Corp.(b) IntercontinentalExchange, Inc.(a) Intl. Paper Co. Intuitive Surgical, Inc.(a)(b) Johnson & Johnson(b) Joy Global, Inc.(b) JPMorgan Chase & Co.(b) Juniper Networks, Inc.(a) Kimberly-Clark Corp. Kraft Foods, Inc. Lam Research Corp.(a) Lincoln National Corp. Linear Technology Corp. Marathon Oil Corp. Massey Energy Co. Mattel, Inc. McDonalds Corp.(b) Medco Health Solutions, Inc.(a) Medtronic, Inc. Merck & Co., Inc. Microchip Technology, Inc. Microsoft Corp. Monsanto Co.(b) Motorola, Inc. National Oilwell Varco, Inc.(a) New York Community Bancorp, Inc.(b) Newell Rubbermaid, Inc. Oracle Corp.(a)(b) Paychex, Inc. PepsiCo, Inc. Pfizer, Inc.(c) Pitney Bowes, Inc. Procter & Gamble Co.(b) Qualcomm, Inc.(b) Regions Financial Corp. Reynolds American, Inc. RR Donnelley & Sons Co.(b) SanDisk Corp.(a) Sara Lee Corp. Schlumberger Ltd. Smith Intl., Inc.(b) Southern Co. Spectra Energy Corp.(b) Sprint Nextel Corp. Stryker Corp. SunTrust Banks, Inc. SYSCO Corp.(b) Texas Instruments, Inc.(b) Thermo Fisher Scientific, Inc.(a) Transocean, Inc.(a) Travelers Cos., Inc. (The)(b) Tyco Electronics Ltd. U.S. Bancorp(b) United Parcel Service, Inc., Class B(b) UnitedHealth Group, Inc. UST, Inc.(b) Valero Energy Corp. Verizon Communications, Inc.(b) VF Corp. Wachovia Corp.(b) Waste Management, Inc. Wells Fargo & Co. Weyerhauser Co. Williams Cos., Inc. Windstream Corp. Wyeth Yahoo! Inc.(a) Shares Common Stocks Value United States (contd) Yum! Brands, Inc. $ Total Common Stocks (Cost$709,562,232)92.2% Short-Term Securities Money Market Fund4.0% Fidelity Institutional Money Market Prime Portfolio, 2.45%(d) Total Short-Term Securities (Cost$26,957,095)4.0% Contracts Options Purchased Outstanding Call Options Purchased0.0% 40 Abbott Laboratories, strike price $52.50, expires 08/18/08 Bank of America Corp., strike price $45, expires 08/18/08 Cisco Systems, Inc., strike price $26, expires 08/18/08 50 Coca-Cola Co. (The), strike price $62.50, expires 08/18/08 60 ConocoPhillips, strike price $85, expires 08/18/08 60 Corning, Inc., strike price $25, expires 08/18/08 40 Cummins, Inc., strike price $75, expires 08/18/08 70 Exxon Mobil Corp., strike price $95, expires 08/18/08 80 Freeport-McMoRan Copper & Gold, Inc., strike price $95, expires 08/18/08 40 Gilead Sciences, Inc., strike price $55, expires 08/18/08 50 Hewlett-Packard Co., strike price $45, expires 08/18/08 JPMorgan Chase & Co., strike price $42.50, expires 08/18/08 20 National Oilwell Varco, Inc., strike price $60, expires 08/18/08 Oracle Corp., strike price $24, expires 08/18/08 Reynolds American, Inc., strike price $60, expires 08/18/08 50 Schlumberger Ltd., strike price $90, expires 08/18/08 Total Outstanding Call Options Purchased (Cost$367,742)0.0% Total Investments Before Outstanding Options Written (Cost$736,887,069*)96.2% Options Written Outstanding Call Options Written(1.0)% ) Abbott Laboratories, strike price $55, expires 08/18/08 ) ) Dow Jones Euro Stoxx, strike price 3,250 EUR, expires 08/18/08 ) ) Dow Jones Euro Stoxx, strike price 3,400 EUR, expires 09/19/08 ) ) Freeport-McMoRan Copper & Gold, Inc., strike price $110, expires 08/16/08 ) ) FTSE 100 Index, strike price 5,350 GBP, expires 08/18/08 ) ) FTSE 100 Index, strike price 5,675 GBP, expires 09/19/08 ) ) JPMorgan Chase & Co., strike price $45, expires 08/18/08 ) 3 Schedule of Investments July 31, 2008 (Unaudited) (continued) BlackRock Global Equity Income Trust (BFD) (Percentages shown are based on Net Assets) Contracts Outstanding Written Value Outstanding Call Options Written (cont'd) ) National Oilwell Varco, Inc., strike price $70, expires 08/18/08 $ ) ) Nikkei, strike price 13,500 JPY, expires 08/08/08 ) ) Nikkei, strike price 14,000 JPY, expires 09/12/08 ) ) S&P 500, strike price $1,260, expires 08/18/08 ) ) S&P 500, strike price $1,320, expires 09/22/08 ) ) Schlumberger Ltd., strike price $100, expires 08/18/08 ) Total Outstanding Options Written (Premium Received$5,888,313)(1.0)% ) Total Investments Net of Outstanding Options Written95.2% Other Assets in Excess of Liabilities4.8% Net Assets100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of July 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (a) Non-income producing security. (b) Security, or a portion thereof, pledged as collateral for outstanding options written. (c) All or a portion of a security, pledged as collateral in connection with open financial futures contracts. (d) Represents current yield as of report date. Financial futures contracts purchased as of July 31, 2008 were as follows: Contracts Issue Expiration Date Face Value Unrealized Appreciation (Depreciation) Dow Jones Euro Stoxx September 2008 $ $ FTSE 100 Index September 2008 $ ) 126 Nikkei September 2008 $ ) S&P 500 September 2008 $ Total Net Unrealized Appreciation on Financial Futures Contracts $ KEY TO ABBREVIATIONS EUR  Euro GBP  British Pound JPY  Japanese Yen REIT  Real Estate Investment Trust 4 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Global Equity Income Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Global Equity Income Trust Date: September 19, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Global Equity Income Trust Date: September 19, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Global Equity Income Trust Date: September 19, 2008
